Citation Nr: 0939342	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  02-19 880 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.  

2.  Entitlement to service connection for a right ear hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from June 1967 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Abnormal left ear hearing was shown at entrance.  There 
was no increase in severity during service.  

2.  A left ear hearing loss disability is not attributable to 
service and sensorineural was not manifest to a compensable 
degree within one year of separation.

3.  A right ear hearing loss disability was not manifest in 
service and is not attributable to service nor was an organic 
disease of the nervous system manifested to a degree of 10 
percent disabling or more within one year after separation 
from service.  

4.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  The pre-existing abnormal left ear hearing was not 
increased in or aggravated by service nor may it be presumed 
to have been increased or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).

2.  A right ear hearing loss disability was not incurred in 
or aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in March 2001, March 2006 and March 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate, except where otherwise noted.  
The examiner reviewed the history, established clinical 
findings and presented reasons for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Factual Findings 

Service treatment records show that in November 1966 the 
appellant denied a history of hearing loss but reported ear, 
nose or throat trouble.  At that time, his ears were reported 
normal.  On the audiological evaluation, pure tone 
thresholds, in decibels (the numbers in parentheses are ASA 
units converted to ISO (ANSI) units), are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0(10)
0(10)
5(15)
5(10)
LEFT
15(30)
15(25)
0(10)
5(15)
30(35) 

In the separation examination of March 1969, the appellant 
reported a history of hearing loss and ear, nose or throat 
trouble.  Ear trouble, EPS, was noted.  Examination revealed 
normal ears.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
0

The appellant filed a claim for service connection for 
bilateral hearing loss in December 2000.  The appellant 
reported being an infantry soldier in Vietnam with 
involvement in heavy combat from November 1967 to June 1968.  

The appellant was afforded a VA compensation and pension 
examination in October 2002.  Examination showed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
20
20
40
LEFT
X
25
10
15
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
appellant reported his hearing loss may have been progressive 
since separation from service.  It was reported that for the 
past four to five years, he complained of tinnitus, primarily 
in the right ear.  The appellant indicated that post service 
he worked in the trucking industry.  The VA examiner stated 
that the claims file was not available.  Bilateral borderline 
normal hearing and predominantly right-sided tinnitus (four 
to five year's duration) were diagnosed.  The VA examiner 
stated that since the appellant's auditory thresholds were 
borderline in both ears, and since the onset of tinnitus was 
many years after separation from service, it was less likely 
than not that his current hearing loss and tinnitus were 
related to service.  The examiner added that since the C-file 
was not available, an endeavor should be made to locate the 
C-file in an attempt to document onset or progression of 
hearing loss while on active duty, or mention of tinnitus.

In a July 2003 statement, the appellant's wife stated that 
the appellant's hearing loss is directly related to his 
service in Vietnam.  

In July 2009, an addendum to the October 2002 VA compensation 
and pension examination was rendered.  The VA examiner, after 
review of the appellant's C-file, noted that the enlistment 
audio examination in 1966 revealed a slight pre-existing 
hearing loss at 4000 Hz in the left ear.  The right ear had 
hearing thresholds within normal limits.  The VA examiner 
noted that the separation examination in 1969 revealed that 
the appellant's hearing was within normal limits, bilaterally 
and that there were no tinnitus complaints in the record.  
The examiner noted that the February 2007 examination 
results, which revealed hearing within normal limits for the 
right ear and mild high frequency hearing loss in the left 
ear, were similar to the appellant's enlistment audio 
examination in 1966.  The VA examiner opined, that since the 
appellant had hearing within normal limits bilaterally on his 
separation examination in 1969 and since it appears that the 
appellant's hearing thresholds has not changed significantly 
in 40 years, it is less likely as not that left ear hearing 
loss is related to service.  Regarding the right ear, the VA 
examiner noted that, in accordance with VA regulations, pure 
tone thresholds for the test frequencies 500-4000 Hz do not 
meet the criteria for disability in the right ear.  The VA 
examiner also opined that since there were no complaints of 
tinnitus in the medical records, since the appellant's 
hearing thresholds have not changed in 40 years, and since 
the appellant had a positive history of civilian noise 
exposure, it is less likely as not that tinnitus is related 
to service.  

Via various statements, the appellant has reported that he 
did not receive a hearing test at separation.  He has 
reported that he informed the clerk at separation that he had 
ringing in his ears and that the clerk stated that such was 
normal for veterans with his MOS.  The appellant contends 
that his hearing loss is caused by exposure to artillery in 
service.

					Legal Criteria 

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 
F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  Certain 
chronic diseases, such as an organic disease of the nervous 
system, may be service connected if increased or aggravated 
by service or manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2009). 

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for active service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

The appellant asserts that his disabilities are related to 
combat service.  The Board notes that the appellant served in 
Vietnam and received the Combat Infantryman Badge.  As such, 
the appellant is entitled to the provisions set forth in 
38 U.S.C.A. § 1154(b).  Thus, his claims of in service noise 
exposure from artillery and decreased acuity at that time 
will be accepted as evidence of what occurred in service 
since they are consistent with the circumstances, conditions 
or hardships of such service.  

					Analysis 

Left Ear Hearing Loss 

The appellant has appealed the denial of service connection 
for a left ear hearing loss disability.  After review of the 
record, the Board finds that service connection is not 
warranted.  

In this regard, the Board notes that the threshold for normal 
hearing is from 0 to 20 decibels.  See Hensley, supra.  The 
appellant's entrance examination revealed hearing thresholds 
above 20 at 500, 1000 and 4000 Hertz.  Abnormal hearing for 
the left ear has been shown to have existed prior to the 
appellant's entrance into service.  As such, the presumption 
of soundness does not attach because abnormal hearing was 
noted at entrance.  The Board notes that 38 U.S.C.A. § 1111 
does not require that disability pre-exist service only that 
there be a defect, infirmity or disorder.  

The Board must next address whether this disability increased 
in severity or was aggravated during the period of active 
service or within one year of separation.  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt v. 
Derwinski, 1 Vet .App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  The determination of 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet App. 283, 286 
(1994).  Here, the evidence shows that when the entrance and 
separation examinations are compared, it is clear that the 
abnormalities on the left at 500, 1000 and 4000 Hertz either 
were no longer abnormal or improved from the entrance 
baseline.  Although the appellant reported hearing loss at 
separation, examination showed normal hearing for the left 
ear at that time.  The Board also notes that left ear hearing 
loss is not shown again until October 2002, more than 30 
years after service.  The evidence clearly shows that there 
was no increase in severity and therefore no aggravation 
during service.  In addition, there is no evidence that 
hearing loss manifest to a degree of 10 percent within one 
year of separation.  

Since the evidence establishes that there was no increase in 
severity, we conclude that the pre-service left ear 
abnormality was not aggravated during service.  In reaching 
this determination, the Board has considered the provisions 
of 38 C.F.R. § 1154(b).  However, the separation examination 
disclosed that there had been no increase in severity.  As 
such, any change in acuity during combat would have reflected 
no more than acute change rather than a permanent increase in 
severity or aggravation.  See Hunt, supra.  Accordingly, 
service connection for a left ear hearing loss disability is 
denied.  

Right Ear Hearing Loss 

The appellant has appealed the denial of service connection 
for a right ear hearing loss disability.  After review of the 
record, the Board finds that service connection is not 
warranted.  

The Board recognizes that the appellant has established a 
current bilateral hearing loss disability in accordance with 
VA regulation.  See 38 C.F.R. § 3.385.  The October 2002 VA 
compensation and pension examination revealed that the 
auditory threshold at 4000 Hertz was 40 decibels in the right 
ear.  Because the appellant has established a right ear 
hearing loss disability, this case hinges on whether his 
disability is related to service.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes the 
separation examination in which the appellant reported a 
history of hearing loss.  The Board further reiterates that 
the appellant is a combat veteran.  Thus, we accept his 
report of in service noise exposure and decreased acuity.  
See 38 U.S.C.A. § 1154(b).  The Board has also considered the 
appellant's wife statement that the appellant's hearing loss 
is directly related to his service in Vietnam.  

However, the Board is presented with convincing negative 
evidence.  In this regard, the Board notes that although the 
appellant reported hearing loss at separation, his separation 
examination revealed normal hearing.  In his October 2002 
examination, the appellant reported post service employment 
in the trucking industry.  He separated from service in 1969 
but the first post service mention of hearing loss is in the 
appellant's December 2000 claim for compensation, which is 
more than 30 years after separation.  

Based on the evidence presented, the Board finds that service 
connection is not warranted for a right ear hearing loss 
disability.  In this regard, the Board notes that the VA 
examiner opined that the appellant does not meet the criteria 
for disability in the right ear.  However, this is an 
inaccurate statement.  As noted, the appellant has 
established a current right ear hearing loss disability in 
accordance with VA regulation.  The October 2002 VA 
compensation and pension examination revealed that the 
auditory threshold at 4000 Hertz for the right ear was 40 
decibels.  This constitutes a hearing loss disability.  See 
38 C.F.R. § 3.385.  In light of the VA examiner's 
misstatement and/or misinterpretation of fact and law, the 
Board finds the opinion rendered for the right ear unreliable 
and of little probative value.  

In any event, the Board still finds that service connection 
for a right ear hearing loss disability is not warranted.  
Although hearing loss was reported at separation, the 
examination revealed normal hearing.  The Board also notes 
that when his entrance and separation examinations are 
compared, it appears that the appellant's hearing in the 
right ear improved.  Also, the first mention of right ear 
hearing loss is decades after service.  The Board notes that 
the appellant is competent to report a decrease in hearing 
and we accept his report of decreased acuity during service.  
However, to the extent that the appellant attributes his 
current disability to service, the Board notes that the 
appellant's assertions of continuity are not credible.  The 
appellant has reported that his hearing loss may have been 
progressive since separation.  However, as noted, the first 
mention of hearing loss is more than 30 years after service.  
The Board is not holding that corroboration is required.  The 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Furthermore the Board can weigh 
the absence of contemporaneous medical evidence against the 
lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Here, we find the appellant's assertions that 
his right ear hearing loss disability is related to service 
to be less credible than the normal separation examination, 
and the historical record.  

The Board is presented with the appellant's lay statements 
regarding onset and continuity.  However, far more probative 
is the normal separation examination and the 30 plus year gap 
in time between separation and the first mention of the 
disability.  The Board is mindful that the appellant reported 
hearing loss at separation but examination revealed normal 
ears in all regards.  The Board is also mindful that the 
appellant argues that he was not given a hearing examination 
at separation.  However, the Board notes that a separation 
examination is included in the appellant's file.  The 
appellant reported ear trouble and hearing loss at that time 
and signed his name following his report of history.  These 
written documentations negate the appellant's claim that he 
did not partake in a separation examination.  

The preponderance of the evidence is against the claim for 
service connection for a right ear hearing loss disability.  
The Board again accepts that the appellant was exposed to 
noise during combat and that there was a perceived decrease 
in auditory acuity at the time.  38 U.S.C.A. § 1154.  
However, the evidence establishes that the appellant's 
hearing did not decrease during service.  Furthermore, there 
is no competent evidence of an organic disease of the nervous 
system within one year of separation.  In essence, the most 
probative evidence demonstrates that the right ear hearing 
loss disability is not related to service.  We conclude that 
neither chronicity nor continuity of symptomatology is 
established.  Accordingly, service connection is denied.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2009).  




Tinnitus 

The appellant has appealed the denial of service connection 
for tinnitus.  After review of the record, the Board finds 
that service connection for tinnitus is not warranted.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes the 
appellant's report of ear trouble at separation.  The Board 
further reiterates that the appellant is a combat veteran and 
thus we accept the appellant's report of tinnitus during 
combat.  See 38 U.S.C.A. § 1154(b).  The Board also notes 
that the appellant reports current tinnitus.  

However, the Board is presented with convincing negative 
evidence.  In this regard, the Board notes that although the 
appellant reported ear trouble at separation, his separation 
examination revealed normal ears.  In his October 2002 
examination, the appellant reported post service employment 
in the trucking industry and he complained of tinnitus 
primarily in the right ear for the last four or five years.  
The VA examiner opined that since there were no complaints of 
tinnitus in the medical records, since the appellant's 
hearing thresholds have not changed in 40 years, and since 
the appellant had a positive history of civilian noise 
exposure, it is less likely as not that tinnitus is related 
to service.  

Based on the evidence presented, the Board finds that service 
connection for tinnitus is not warranted.  Although ear 
trouble was reported at separation, the examination revealed 
normal hearing and the first post service mention of tinnitus 
is decades after service.  Furthermore, the VA examiner has 
opined that it is less likely as not that tinnitus is related 
to service.  The Board notes that the appellant is competent 
to report tinnitus and we accept his reports of tinnitus 
during combat.  However, to the extent that the appellant 
attributes his current disability to service, the Board notes 
that the appellant's assertions of continuity are not 
credible.  In his October 2002 examination, the appellant 
complained of tinnitus primarily in the right ear for the 
last four or five years.  By the appellant's own statements, 
his tinnitus started decades after service.  The Board is not 
holding that corroboration is required.  The Board may 
discount lay evidence when such discounting is appropriate.  
As fact finder, the Board is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan, supra.  Here, we find the 
appellant's assertions that his tinnitus is related to 
service to be less credible than the normal separation 
examination, the VA examiner's opinion, his report of history 
for examination purposes, and the gap in time between 
separation and objective medical evidence.

The preponderance of the evidence is against the claim for 
service connection for tinnitus.  The Board again accepts the 
appellant's report of tinnitus during combat.  38 U.S.C.A. 
§ 1154.  However, the evidence establishes that the 
appellant's current tinnitus is not attributable to service.  
Accordingly, service connection is denied.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2009).  


ORDER

Service connection for a left ear hearing loss disability is 
denied.  

Service connection for a right ear hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


